DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 9-13, and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 11, recite in lines 15-17, 14-15, and 16-18 respectively, “and a concave portion is disposed between adjacent protruding patterns among the plurality of protruding patterns”. This is indefinite in that it is unclear what is required to have a concave portion of the display apparatus, the display panel and the light path control film or if the concave portion is an additional element or refers to a slit of the plurality of slits. For the purpose of examination and in light of the specification (see figures and paragraphs 69-70) the limitation has been interpreted as “and a slit among the plurality of slits disposed between adjacent protruding patterns among the plurality of protruding patterns corresponds to a concave portion of a predetermined material layer from which the plurality of protruding patterns are formed”
Claims 2-5, 10, 12, 13, and 27-29 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US Pub. 20190162997 and hereafter Asakura) in view of Schwartz et al. (US Pub. 20140232960 and hereafter Schwartz). 
As per claim 1, Asakura teaches (in figures 1A-3L) a display apparatus comprising: a display panel (102-105 and 121-125); and a light path control film (126, 130-139, and 141) disposed on the display panel, wherein the light path control film includes: a plurality of protruding patterns (132), a plurality of slits (135), an electrophoresis liquid (138) disposed in the plurality of slits, a plurality of light blocking particles (139) in the electrophoresis liquid, and a driving electrode pattern (126) disposed to intersect a longitudinal direction of the plurality of slits, and wherein the driving electrode pattern is configured to concentrate the light blocking particles on intersection regions of the plurality of slits and the driving electrode pattern (as shown in figures 1C and 2B) or scatter the plurality of light blocking particles throughout the plurality of slits (as shown in figures 1B and 2A) based on a driving voltage (see paragraphs 82-83 and 86-88) and wherein the plurality of slits are surrounded by the plurality of protruding patterns and a slit among the plurality of slits disposed between adjacent protruding patterns among the plurality of protruding patterns corresponds to an opening portion (a slit 137) of a predetermined material layer (301) from which the plurality of protruding patterns are formed (see figures 3C-3D and paragraph 99).  

However, Schwartz teaches (in figure 3) forming a plurality of slits (35) in a predetermined material layer (36 and 34) from which a plurality of protruding patterns (34) are formed such that the predetermined material layer comprises a land (36) such that the plurality of slits correspond to concave portions of the predetermined material layer in order to provide support for the protruding patterns (see paragraphs 20 and 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slits and the predetermined material layer in Asakura to include the land and therefore concave portions as taught by Schwarz.
The motivation to include the land/concave portions would have been to provide support for the protruding patterns as taught by Schwarz (see paragraph 24). 
As per claim 2, Asakura teaches (in figures 1A-3L) that the light path control film further includes: a first base film (131) disposed on the driving electrode pattern (126), an adhesive layer (130) adhering the plurality of protruding patterns (132) to the driving electrode pattern, a common electrode (136) disposed on the plurality of protruding patterns, and a second base film (141) disposed on the common electrode.
As per claim 3, Asakura teaches (in figures 1A-3L) that each of the plurality of slits (135) is disposed between adjacent protruding patterns among the plurality of protruding patterns (132).
As per claim 4, Asakura teaches (in figures 1A-3L) that the light path control film is configured to transmit light emitted from the display panel through the light path control film in a first mode (as shown in figures 1C and 2B) and block a portion of the light emitted from the 
As per claim 5, Asakura teaches (in figures 1A-3L) that the electrophoresis liquid further includes: the light blocking particles (139) having an electrophoretic characteristic and a light blocking characteristic, and a transparent fluid (138) configured to flow in the plurality of slits (see paragraph 84).
As per claim 9, Asakura teaches (in figures 1A-3L) a display apparatus comprising: a display panel (102-105 and 121-125); and a light path control film (126, 130-139, and 141) disposed on the display panel, wherein the light path control film includes: a plurality of protruding patterns (132), a plurality of slits (135), light blocking particles (139) disposed in the plurality of slits, and a driving lump electrode (126) overlapping the plurality of slits, wherein the light blocking particles are configured to: concentrate at regions within the plurality of slits that are closest to the driving lump electrode (see figures 1C and 2B and paragraphs 72 and 91), and scatter throughout the plurality of slits (as shown in figures 1B and 2A) and wherein the plurality of slits are surrounded by the plurality of protruding patterns and a slit among the plurality of slits disposed between adjacent protruding patterns among the plurality of protruding patterns corresponds to an opening portion (a slit 137) of a predetermined material layer (301) from which the plurality of protruding patterns are formed (see figures 3C-3D and paragraph 99).  
Asakura does not specifically teach that the opening portion of the predetermined material layer is a concave portion. 
However, Schwartz teaches (in figure 3) forming a plurality of slits (35) in a predetermined material layer (36 and 34) from which a plurality of protruding patterns (34) are formed such that the predetermined material layer comprises a land (36) such that the plurality of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slits and the predetermined material layer in Asakura to include the land and therefore concave portions as taught by Schwarz.
The motivation to include the land/concave portions would have been to provide support for the protruding patterns as taught by Schwarz (see paragraph 24). 
As per claim 10, Asakura teaches (in figures 1A-3L) that the light path control film includes: a first base film (131) configured to support the driving lump electrode, an adhesive layer (130) adhering the plurality of protruding patterns (132) to the driving lump electrode, a common electrode (136) disposed on the plurality of protruding patterns, and a second base film (141) disposed on the common electrode.
As per claims 27-28, Asakura in view of the first embodiment of Schwartz does not specifically teach that the concave portion has a tapered shape in which a width of an inner surface of the concave portion is smaller than a width of an opening surface of the concave portion.
However, Schwartz teaches in a later embodiment (shown in figure 4) forming the concave portion (corresponding to slit 45) to have a tapered shape in which a width of an inner surface (lower surface of 45) of the concave portion is smaller than a width of an opening surface (top of slit 45) of the concave portion (see paragraph 25) in order to adjust the viewing angle.
It would have been obvious to one of ordinary skill in the art at the time of filing to form the concave portion to have a tapered shape as taught by Schwartz. 
The motivation would have been to adjust the viewing angle as taught by Schwartz (see paragraph 25). 
Claims 11-13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US Pub. 20190162997 and hereafter Asakura) in view of Hirakata et al. (US Pub. 20070054436 and hereafter Hirakata) and Schwartz et al. (US Pub. 20140232960 and hereafter Schwartz). 
As per claim 11, Asakura teaches (in figures 1A-3L and 12A) a display apparatus comprising: a display panel (102-105 and 121-125) including a thin film transistor layer including a plurality of thin film transistors (“TFT array”) and light modulating element layers (103, 104, and 111) respectively connected to the plurality of thin film transistors to form a plurality of light emitting areas (“pixels”) (see paragraphs 51 and 62); and a light path control film (126, 130-139, and 141) adhered to the display panel, wherein the light path control film includes: a plurality of protruding patterns (132), a plurality of slits (135), light blocking particles (139) disposed in the plurality of slits, and a driving electrode pattern (126) intersecting a longitudinal direction of the plurality of slits, and wherein the light blocking particles are configured to: concentrate at regions within the plurality of slits where the plurality of slits and the driving electrode pattern cross each other at intersection regions (as shown in figures 1C and 2B), and scatter throughout the plurality of slits (as shown in figures 1B and 2A) (see paragraphs 82-83 and 86-88) and wherein the plurality of slits are surrounded by the plurality of protruding patterns and a slit among the plurality of slits disposed between adjacent protruding patterns among the plurality of protruding patterns corresponds to an opening portion (a slit 137) of a predetermined material layer (301) from which the plurality of protruding patterns are formed (see figures 3C-3D and paragraph 99).  
Asakura does not specifically teach light emitting element layers or that the opening portion of the predetermined material layer is a concave portion. 
However, Asakura teaches that the light path control film can be used with an OLED display devices in addition to liquid crystal display devices (see paragraph 159). 

Schwartz teaches (in figure 3) forming a plurality of slits (35) in a predetermined material layer (36 and 34) from which a plurality of protruding patterns (34) are formed such that the predetermined material layer comprises a land (36) such that the plurality of slits correspond to concave portions of the predetermined material layer in order to provide support for the protruding patterns (see paragraphs 20 and 24).
As such it would have been obvious to one of ordinary skill in the art at the time of filing to replace the light modulating element layers in Asakura with light emitting element layers because these two structures were art-recognized equivalents at the time the invention was filed and to modify the slits and the predetermined material layer in Asakura to include the land and therefore concave portions as taught by Schwarz in order to provide support for the protruding patterns as taught by Schwarz (see paragraph 24). 
As per claim 12, Asakura in view of Hirakata teaches a black matrix (124 in Asakura) disposed between each of the plurality of light emitting areas (see paragraphs 51 in Asakura), and wherein the intersection regions of the plurality of slits and the driving electrode pattern overlap with the black matrix (see paragraph 53 in Asakura).
As per claim 13, Asakura in view of Hirakata teaches a circuit film (321 in Asakura) adhered to a pad part (315 in Asakura) of the display panel; and a driving integrated circuit (150 in Asakura) mounted on the circuit film (see paragraph 166 in Asakura), the driving integrated circuit film being configured to supply a data voltage to the plurality of thin film transistors and a driving voltage to the driving electrode pattern (see paragraphs 62 and 80-81 in Asakura).
As per claim 29, Asakura in view of the first embodiment of Schwartz does not specifically teach that the concave portion has a tapered shape in which a width of an inner surface of the concave portion is smaller than a width of an opening surface of the concave portion.
However, Schwartz teaches in a later embodiment (shown in figure 4) forming the concave portion (corresponding to slit 45) to have a tapered shape in which a width of an inner surface (lower surface of 45) of the concave portion is smaller than a width of an opening surface (top of slit 45) of the concave portion (see paragraph 25) in order to adjust the viewing angle.
It would have been obvious to one of ordinary skill in the art at the time of filing to form the concave portion to have a tapered shape as taught by Schwartz. 
The motivation would have been to adjust the viewing angle as taught by Schwartz (see paragraph 25). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-13, and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871